Case 19-34054-sgj11 Doc 2424 Filed 06/08/21            Entered 06/08/21 14:32:11         Page 1 of 11




 Douglas S. Draper, La. Bar No. 5073
 ddraper@hellerdraper.com
 Leslie A. Collins, La. Bar No. 14891
 lcollins@hellerdraper.com
 Greta M. Brouphy, La. Bar No. 26216
 gbrouphy@hellerdraper.com
 Michael E. Landis, La. Bar No. 36542
 mlandis@hellerdraper.com
 Heller, Draper & Horn, L.L.C.
 650 Poydras Street, Suite 2500
 New Orleans, LA 70130
 Telephone: (504) 299-3300
 Fax: (504) 299-3399
 Attorneys for The Dugaboy Investment Trust and Get Good Trust

                      UNITED STATES BANKRUPTCY COURT FOR THE
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 IN RE:                                                *              Chapter 11
                                                       *
                                                       *              Case No. 19-34054sgj11
 HIGHLAND CAPITAL MANAGEMENT, L.P.                     *
                                                       *
                Debtor                                 *

    REPLY TO DEBTOR’S OPPOSITION TO MOTION TO COMPEL COMPLIANCE
                     WITH BANKRUPTCY RULE 2015.3

          The Dugaboy Investment Trust and Get Good Trust (“Movers”), respectfully submit this

 Reply to the Debtor’s Opposition to Motion to Compel Compliance with Bankruptcy Rule 2015.3

 filed by Dugaboy Investment Trust and Get Good Trust [Dkt. No. 2341] (the “Opposition”) filed

 by Highland Capital Management, L.P. (“Debtor”). The Debtor’s Opposition mischaracterizes

 several issues pertinent to the Mover’s Motion to Compel the Debtor’s compliance with Rule

 2015.3 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and completely

 fails to address others. The arguments asserted in the Opposition essentially distil down into: (1)

 cases that support a brief delay in, and in one case a very limited and specific waiver of, filing of

 a report under Rule 2015.3 can be used to support the Debtor not filing a single one for 20

 {00375882-4}                                     1
Case 19-34054-sgj11 Doc 2424 Filed 06/08/21           Entered 06/08/21 14:32:11        Page 2 of 11




 months and/or a blanket waiver of all 2015.3 reports across all subsidiaries; (2) there is an

 unwritten rule that parties in interest must raise the issue by some undefined deadline after which

 the Debtor no longer has to comply with the Bankruptcy Rules; (3) the information is

 confidential despite being required in every chapter 11 case; and (4) the Debtor does not want

 any future purchasers of the substantially controlled subsidiaries’ assets to know the value of the

 assets to be purchased. As the following will show, such arguments are unsupportable, without

 merit, and cannot excuse the Debtors continued disregard for the Bankruptcy Rules.

 I.       NONE OF THE CASES CITED BY THE DEBTOR SUPPORT THE FAILURE TO
          FILE A RULE 2015.3 REPORT FOR OVER 30 MONTHS.
          The Debtor cites four cases in its Opposition, none of which support a 20-month delay in

 filing a report under Bankruptcy Rule 2015.3, much less a blanket waiver of filing any reports at

 all. In In re Hornbeck Offshore Servs., No. 20-32679 (DRJ) (Bankr. S.D. Tex. May 20, 2020),

 the bankruptcy court, in response to a first day motion, granted the debtor in that case an

 additional 50 days from the Petition Date to file Schedules, Statements of Financial Affairs, and

 Rule 2015.3 Reports. First, the Debtor in this case did not request an extension in a first day

 motion. Rather, the Debtor has only now, after nearly 20 months since the Petition Date and

 over 3 months since the issue was first raised, requested an extension to file the Rule 2015.3

 Report, despite the fact that it has filed the Statement of Financial Affairs and all Schedules.

 Furthermore, there is a big difference between 50 days and 20 months.

          Second, In re Jason Indus., No. 20-22766 (RDD) (Bankr. S.D.N.Y. July 2, 2020),

 involved a prepackaged bankruptcy in which the debtor’s plan of reorganization was filed on the

 petition date. Just as with Hornbeck, the bankruptcy court granted the debtor’s first day motion

 requesting a 14-day extension to file the Statements of Financial Affairs, the Schedules, and the

 Rule 2015.3 Reports. Again, the Debtor’s request in the current case was not raised in a first day


 {00375882-4}                                    2
Case 19-34054-sgj11 Doc 2424 Filed 06/08/21             Entered 06/08/21 14:32:11         Page 3 of 11




 motion, nor is it in conjunction with a request to extend the deadline for filing other pertinent

 financial information, nor is this a case involving a prepackaged plan. It has also been much

 longer than a mere 14 days since the petition date.

          HCR ManorCare, No. 18-10467 (KG) (Bankr. D. Del. March 6, 2018), also involved a

 first day motion request to extend the deadline and a prepackaged plan of reorganization, neither

 of which are present here. In that case, the bankruptcy court granted a 50-day extension; again,

 not a 20-month extension.

          Lastly, in In re RCS Capital Corp., No. 16-10223 (MFW) (Bankr. D. Del. May 23, 2016),

 the debtors in that case had already requested an initial extension of time to file the 2015.3

 report, which the court granted. In re RCS Capital Corp., No. 16-10223 (MFW) (Bankr. D. Del.)

 Dkt. No. 714. Prior to the expiration of that initial extension, the debtors filed a motion to sell all

 of the debtors’ membership interests in one of the subsidiary companies in which the debtors had

 a substantial or controlling interest. Id. Upon the expiration date of the initial 2015.3 extension,

 but before the bankruptcy court had approved the sale motion, the debtor requested an additional

 extension of time to file the 2015.3 report only as to the subsidiary whose membership interests

 were being sold, and only for an additional 30 days. Id. Shortly after, the bankruptcy court

 approved the sale of the debtors’ interests in the subsidiary and further extended the deadline for

 filing the 2015.3 report only as to the subsidiary subject to the sale. Id. Upon the expiration of

 the second deadline, the debtors filed a motion to waive the Rule 2015.3 requirement altogether

 only as to the subsidiary being sold. Id. Although the debtors argued that, in addition to the fact

 that the debtors were divesting themselves of all interest in the subsidiary, the release of the

 information could be detrimental to the already approved sale, there is nothing in the bankruptcy

 court’s order that indicates that this was the reason for the ultimate granting of the waiver. Id. at



 {00375882-4}                                      3
Case 19-34054-sgj11 Doc 2424 Filed 06/08/21             Entered 06/08/21 14:32:11       Page 4 of 11




 Dkt. No. 778. Nor is there anything in the debtors’ waiver request that indicates that the

 purchasing party was not made aware of the necessary financial information, especially in light

 of the fact that the deal had already been agreed to by the parties and approved by the bankruptcy

 court—a fact that suggests that the purchasing party had already completed its due-diligence in

 connection with the sale. It is also significant to mention that the debtors in RCS Capital had

 filed the necessary 2015.3 reports for all other subsidiaries and that the granting of the waiver

 was not a blanket waiver for all subsidiaries in which the debtor had a controlling interest and

 that there was no opposition to the waiver as there is in this case.

          In the present case, there is no approved sale of the Debtor’s interests in any of its

 subsidiaries, nor has the Debtor requested any previous extension of time. Rather, the Debtor is

 requesting a blanket waiver of the Rule 2015.3 reports as to all subsidiaries well after the

 statutory deadline has already passed and without requesting any previous extensions of time.

 The Debtor’s obligations under Rule 2015.3 have been completely disregarded. As stated in the

 Movers’ Motion, James Seery, when questioned on why the Rule 2015.3 report had not been

 filed, responded that “it fell through the cracks.” [Dkt. No. 1905, pg. 49, lines 18–21].1 The

 facts in the present case are clearly distinguishable from all four cases cited by the Debtor in its

 Opposition.

          Further undermining the Debtor’s argument that the Court should grant an extension

 because it is on the verge of making the plan effective, the Debtor itself admits that it “currently

 expects that [sic] the Effective Date to occur on or after July 1, 2021, provided the Court

 approves the Exit Financing Motion.” [Opposition at ¶ 8 (emphasis added)]. As the Court is

 aware, and as the Debtor fails to mention, Dugaboy has filed a Preliminary Objection to

          1
          Significantly, Mr. Seery did not mention any concerns over the release of confidential
 information.

 {00375882-4}                                      4
Case 19-34054-sgj11 Doc 2424 Filed 06/08/21            Entered 06/08/21 14:32:11       Page 5 of 11




 Debtor’s Motion for Entry of an Order (I) Authorizing the Debtor to (A) Enter into Exit

 Financing Agreement in Aid of Confirmed Chapter 11 Plan and (B) Incur and Pay Related Fees

 and Expenses, and (II) Granting Related Relief [Dkt. No. 2403], wherein, among other things,

 Dugaboy raises serious concerns with the fact that the proceeds from the proposed exit financing

 are detrimental to Trussway Inc. The Debtor’s Exit Financing Motion and going Effective is not

 a basis for this Court to waive the 2015.3 requirement.

          Also pending before this Court is a Motion to significantly increase the fee paid to Mr.

 Seery as a success fee. It is impossible to determine how successful his management has been

 without the disclosures required by Rule 2015.3.          Just looking at the Debtor’s disclosure

 statement and other filings in this case, it is shown that the value of the Debtor’s assets has

 decreased. The one exception is the increase in the value of the MGM stock which was a

 fortuitous event outside Mr. Seery’s control.

 II.      THERE IS NO DEADLINE FOR RAISING THE FAILURE TO FILE A RULE
          2015.3 REPORT
          The Debtor also attempts to make noise over the fact that the Movers did not raise any

 objection until the plan confirmation hearing and only filed a formal motion two months after the

 plan was ultimately confirmed (which confirmation the Movers have appealed). Rule 2015.3

 does not set any deadline for a party to request that the Debtor comply with the Bankruptcy

 Rules. It simply requires that the Debtor file a 2015.3 report prior to the meeting of creditors

 (which was not done) and every six months thereafter until the effective date of the plan or the

 case is dismissed or converted. See FED. R. BANKR. P. 2015.3. The effective date of the plan has

 not yet occurred and the case has not been dismissed nor converted. Yet, the Debtor still has not

 filed a single Rule 2015.3 report disclosing value, operations, and profitability of each entity in

 which the Debtor has a substantial or controlling interest.


 {00375882-4}                                     5
Case 19-34054-sgj11 Doc 2424 Filed 06/08/21             Entered 06/08/21 14:32:11         Page 6 of 11




          The Debtor attempts to paint the Movers’ delay in filing a formal motion as evidence of

 posturing and “gamesmanship;” however, the wording of Rule 2015.3 is clear in this case:

                 (b)     The first report required by this rule shall be filed no later
                 than seven days before the first date set for the meeting of creditors
                 under § 341 of the Code. Subsequent reports shall be filed no less
                 frequently than every six months thereafter, until the effective date
                 of a plan or the case is dismissed or converted. …
 FED. R. BANKR. P. 2015.3(b) (emphasis added).

          The requirement to file the reports, in other words, is not waived after a certain date.

 Rather, after the effective date or dismissal/conversion, there will be no subsequent reports, but

 the previous reports must still be filed. Compare the language of Rule 2015.3 with the language

 of section 1104 of the Bankruptcy Code concerning the appointment of a trustee or an examiner:

                 (a)     At any time after the commencement of the case but before
                 confirmation of a plan, on request of a party in interest or the
                 United States trustee, and after notice and a hearing, the court shall
                 order the appointment of a trustee–
                 …
                 (c)    If the court does not order the appointment of a trustee
                 under this section, then at any time before the confirmation of a
                 plan, on request of a party in interest or the United States trustee,
                 and after notice and a hearing, the court shall order the
                 appointment of an examiner to conduct such an investigation of the
                 debtor…
 11 U.S.C. § 1104 (emphasis added).

          In section 1104, the legislature put a deadline on when another party can request the

 appointment of a trustee or examiner. That language was not mirrored in Rule 2015.3, which

 means that there is no deadline on when a party can request that the Debtor comply with the

 Bankruptcy Rules. Rather, the Rule requires the Debtor to file a report for every six-month

 period, with the first occurring no later than seven days prior to the meeting of creditors. It is not




 {00375882-4}                                      6
Case 19-34054-sgj11 Doc 2424 Filed 06/08/21            Entered 06/08/21 14:32:11        Page 7 of 11




 gamesmanship to require a Debtor to do that which the Code and the Bankruptcy Rules require

 the Debtor to do.

          The Debtor’s argument that it should not have to file the reports is further brought into

 question by the fact that at the plan confirmation hearing, Mr. Seery did not seem opposed to

 filing the reports. Rather, he painted the Debtor’s failure to file a 2015.3 report as mere

 inadvertence, and stated that if they had realized the oversight, they would have filed a request

 for an extension of time to file the reports.

                 Q       Mr. Seery, I appreciate that answer. But you never sought
                 leave from the Bankruptcy Court to postpone the deadlines for
                 filing 2015.3, did you?
                 A       No. If it hadn’t fallen through the cracks, it would have
                 been something we recalled and we would have done something
                 with it. But, frankly, it just fell off the – through the cracks. We
                 didn’t deal with it.
 Dkt. No. 1905, p. 50, lines 2–8 (emphasis added).

          Yet, nearly three months after that hearing when the absence of a 2015.3 report was made

 plain to the Debtor, the Debtor still had not filed a 2015.3 report, nor had it requested an

 extension of time to do it. Rather, it simply continued to ignore the requirements placed upon it

 as a debtor by the Bankruptcy Rules and only finally requested an extension after the Movers

 were finally forced to file a formal motion to compel compliance with the Rules. The Debtor’s

 argument that this is all a plot against it is strained considering that it itself has continued to

 ignore the Bankruptcy Rules, hoping that no one will notice or require compliance.

 III.     THE INFORMATION CONTAINED IN THE 2015.3 REPORT IS NOT
          CONFIDENTIAL
          Although the Debtor concedes that their failure to file a report required under Rule

 2015.3 was originally raised in February at the Confirmation Hearing, the assertion that

 compliance with Rule 2015.3 would divulge confidential information was not raised until the

 {00375882-4}                                     7
Case 19-34054-sgj11 Doc 2424 Filed 06/08/21             Entered 06/08/21 14:32:11    Page 8 of 11




 Opposition was filed, raising the question of why the Debtor did not consider the information

 confidential at the time of the confirmation hearing (or any time prior), but does now. Further,

 even if the Debtor had asserted that the information required by the Rule 2015.3 Report is

 confidential prior to the Opposition, the simple truth is that the information is, in fact, not

 confidential.

          For one, by the Debtor’s own admission, the information has already been disclosed to

 the Official Committee of Unsecured Creditors. That, by definition, makes the information not

 confidential. Further along this point, there is no exception to the 2015.3 reporting requirement

 when the information in those reports is provided to the Committee. The reporting requirement

 does not simply go away by providing information to the Committee.

          Further, there is nothing in Official Form 426, which is the form used for filing a Rule

 2015.3 report, that would reveal any confidential information. A copy of Official Form 426 is

 attached hereto as Exhibit 1. A summary of the information to be provided in the report is

 provided on page 1 of the form and reads as follows:




 {00375882-4}                                    8
Case 19-34054-sgj11 Doc 2424 Filed 06/08/21             Entered 06/08/21 14:32:11           Page 9 of 11




          Exhibit A to the report contains basic financial statements that provide the book value of

 each entity’s assets and liabilities. It does not provide a fair market value analysis as to what the

 assets of the companies will sell for. The market will dictate the price of the assets, not the

 balance sheet. Basic financial statements can hardly be considered confidential information.

          Exhibit B to the report contains a brief description of the business operations. Again, this

 information is hardly confidential.

          Exhibit C to the report includes any claims that exist between the controlled non-debtor

 entities.

          Exhibit D to the report describes any tax sharing agreements between debtor-controlled

 entities. This merely goes to a disclosure of liabilities between controlled entities.

          Exhibit E to the report will replicate information that should already be reported in the

 Debtor’s Schedules as either a claim by an insider or a claim owed by a co-debtor.

          In sum, none of the information in the 2015.3 report can possibly be considered

 confidential information and any assertion to that extent is not warranted.              Moreover, the

 information can be protected through putting the information under seal in the case and requiring

 parties in interest who want access to the information to be bound by a confidentiality agreement.

 IV.      PREVENTING POTENTIAL BUYERS FROM KNOWING THE VALUE OF THE
          ASSETS THAT THEY WILL BUY IS NONSENSICAL
          Perhaps the most confusing argument in the Debtor’s Opposition is the statement in

 paragraph 18:

                 Moreover, providing the information required by Bankruptcy Rule
                 2015.3 may also inhibit the ability of the Debtor to monetize these
                 assets because other potential buyers would obtain information and
                 insights on the value of these assets to which they otherwise would
                 not be privy.
 Opposition at p.8.


 {00375882-4}                                      9
Case 19-34054-sgj11 Doc 2424 Filed 06/08/21            Entered 06/08/21 14:32:11       Page 10 of 11




           The argument appears to be that the Debtor does not want any future buyers of the

  subsidiaries’ assets to know anything about the value of the assets that they are buying. Similar

  to the confidentiality argument, this is nonsensical. Furthermore, and as outlined above, the

  information that is provided in the 2015.3 report is all information that would be disclosed to any

  potential buyer anyway and any value of a company’s assets provided in the balance sheets is not

  determinative of the fair market value, which can only be determined by what the market will

  pay for the assets at the time of the sale. It is hoped that through the Debtor’s “monetization

  process” it will run sales processes and make available to buyers in excess of that required by the

  2015.3 filings. Prudent buyers and even tire kickers will clearly require more than the basic data

  contained on a 2015.3 filing.

           Even giving the Debtor every benefit of the doubt and assuming it is referring to the RCS

  Capital case (supra) wherein the debtor requested that the 2015.3 report be waived as to the one

  entity that the debtor had already agreed to sell and which sale the bankruptcy court had already

  approved, there is no confidentiality issue and reports should be filed through the time of sale.

  The Debtor is requesting a blanket waiver of Rule 2015.3, not an entity specific waiver as was

  the case in RCS Capital.

  V.       CONCLUSION

           The Debtor’s response to the Motion attempts to convert an “oops I forgot” and got

  caught to a request for a nunc pro tunc waiver of a Bankruptcy Rule provision. No legitimate

  reason for the waiver was advanced by the Debtor during the case and the Seery testimony of

  “we forgot” should be accorded the same weight that this Court gave to other testimony of Mr.

  Seery and the Debtors new excuse for a knowing failure to following the bankruptcy rules should

  not be allowed.



  {00375882-4}                                    10
Case 19-34054-sgj11 Doc 2424 Filed 06/08/21   Entered 06/08/21 14:32:11     Page 11 of 11




           June 8, 2021

                                       Respectfully submitted,


                                       /s/Douglas S. Draper.
                                       Douglas S. Draper, La. Bar No. 5073
                                       ddraper@hellerdraper.com
                                       Leslie A. Collins, La. Bar No. 14891
                                       lcollins@hellerdraper.com
                                       Greta M. Brouphy, La. Bar No. 26216
                                       gbrouphy@hellerdraper.com
                                       Michael E. Landis, La. Bar No. 36542
                                       mlandis@hellerdraper.com
                                       Heller, Draper & Horn, L.L.C.
                                       650 Poydras Street, Suite 2500
                                       New Orleans, LA 70130
                                       Telephone: (504) 299-3300
                                       Fax: (504) 299-3399
                                       Attorneys for The Dugaboy Investment Trust
                                        and Get Good Trust




  {00375882-4}                           11
